Citation Nr: 0905343	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-22 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative joint disease of the 
lumbar spine at L5-S1, prior to April 4, 2008.

2.  Entitlement to a rating in excess 20 percent for the 
service-connected degenerative joint disease of the lumbar 
spine at L5-S1, as of April 4, 2008.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a left knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and M.L.
ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The veteran had active service from November 1983 to November 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection for degenerative 
joint disease of the lumbar spine at L5-S1 with an initial 10 
percent rating assigned from April 28, 2004, and granted 
service connection for residuals of a left knee sprain with 
an initial rating of 10 percent assigned from April 28, 2004.  

During the pendency of the appeal, the RO issued a subsequent 
rating decision in June 2008 that increased the rating for 
the service-connected degenerative joint disease of the 
lumbar spine to 20 percent, effective from April 4, 2008.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In a statement received at the RO in March 2008, it appears 
that the veteran is attempting to initiate a claim of service 
connection for a right knee disability.  That matter is 
referred to the RO for appropriate action.  

In November 2008, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his video conference before the undersigned in November 
2008, the veteran testified that he experienced 
incapacitating episodes of back pain that warrant a higher 
disability rating.  The veteran further testified that during 
the incapacitating episodes of back pain, he experienced 
numbness in both legs.  Although the veteran's latest C&P 
examination from April 2008 does not have a diagnosis of 
intervertebral disc syndrome, per se, there is magnetic 
resonance imaging (MRI) evidence of a disc herniation at L5-
S1.  Specifically, a November 2006 private magnetic resonance 
imaging (MRI) report notes moderate diffuse disk bulge, disk 
protrusion and an impression of degenerative disk disease at 
L2-L3, L3-L4 and L5-S1.  As such, an examination is necessary 
to determine the frequency and duration of any incapacitating 
episodes of back pain.  

The veteran also testified that he was referred to a VA 
clinic for nerve damage testing; however, the testing was 
incomplete because during the testing of the second leg, the 
veteran went into spasms.  They stopped the testing and the 
results were therefore inconclusive.  Indeed, the VA 
outpatient records show that the veteran underwent incomplete 
electromyographic (EMG) testing in June 2007.  The examiner 
noted that the study was incomplete and the veteran was 
advised that he could return for completion of the study if 
desired.  Moreover, a November 2006 private magnetic 
resonance imaging (MRI) report noted a broad-based right 
central/right subarticular disk protrusion at L5-S1 which 
abutted and slightly displaced the right S1 nerve root.

The criteria for rating disabilities of the spine instruct to 
rate orthopedic and neurologic manifestations separately.  As 
such, additional testing is necessary to determine whether a 
separate rating for neurological impairment is warranted.  

Regarding his left knee, the veteran testified that his knee 
locks up between three and five times per week, resulting in 
an inability to walk until it "unsnaps" or until he can 
bend it.  The last C&P examination of the knee was in April 
2008; however, the examination report is confusing and 
appears inconsistent.  The fee basis examiner in April 2008 
indicated that the veteran's left knee disability had 
progressed to a meniscal tear, based on the fact that the 
veteran had a history of "true" locking of the left knee.  
In the same report, however, the examiner also noted that on 
examination of the left knee, there was no edema, effusion, 
weakness, redness, heat, or subluxation.  Additionally, the 
examiner reported no locking pain, genu recurvatum or 
crepitus.  According to the examiner, the medial and lateral 
meniscus test of the left knee was within normal limits, yet 
the diagnosis was status post left knee sprain associated 
with degenerative joint disease at L5-S1 that has progressed 
to torn meniscus of the left knee, based on an objectively 
abnormal examination.  Another examination is necessary to 
clarify the current state of the left knee disability.  In 
this regard, the examiner did not comment on whether or not 
there was instability of the left knee, which, if present, 
might warrant a separate rating for the left knee based on 
instability under Diagnostic Code 5257.  As the April 2008 
examination is inadequate for rating purposes, another 
examination is necessary to assess the left knee disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
expected.)

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
low back and left knee, not already 
associated with the claims file.  

2.  Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the current severity of the service-
connected degenerative joint disease of 
the lumbar spine at L5-S1 and the status 
post residuals left knee sprain in terms 
of the Rating Schedule.  All indicated 
tests must be conducted, including, but 
not limited to EMG studies of the lower 
extremities.  The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  The orthopedic examiner 
should provide a detailed summary of the 
frequency, duration, and severity of the 
veteran's exacerbations of back pain, 
including whether the veteran has 
incapacitating exacerbations of 
intervertebral disk syndrome as defined by 
regulation.  The orthopedic examiner 
should determine the current nature of the 
left knee meniscal tear, and in 
particular, whether there is instability 
of left knee, and if so, whether it is 
mild, moderate, or severe.  The examiner 
should also address the veteran's 
complaints of locking of the knee, in 
terms of whether the veteran's left knee 
disability would be more appropriately 
rated by analogy to malunion, nonunion of 
the tibia/fibula, or based on semi-lunar 
cartilage with frequent periods of 
locking, pain, and effusion into the 
joint.  A complete rationale for any 
opinions expressed must be provided.  

The neurologic examiner should determine, 
with appropriate testing, whether the 
veteran's service-connected low back 
disability is productive of neuropathy 
and/or radiculopathy of the lower 
extremities, and if so, to what extent.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



